DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 01/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.

Priority
The instant application is a national stage entry of PCT/US2017/016720 filed on 02/06/2017 and further claims priority to Provisional U.S. Applications 62/298,268, filed 02/22/2016, and 62/292,015, filed 02/05/2016. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2018 and 08/01/2019 were filed on or after the national stage entry date of the instant application on 08/06/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “a III-nitride based optoelectronic device fabricated by the method of claim 1”. Claim 1 is “a method for fabricating a III-nitride optoelectronic device”. Independent and dependent claims of different statutory are not necessarily improper. However, a claim to the product set forth in a 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pre-Grant Publication No. 2005/0173724), hereafter Liu.
Regarding claim 12, Liu discloses a III-nitride optoelectronic device (Fig. 5; Title) fabricated by the method of claim 1 (the method steps do not limit the device claim except for any structure implied. Liu teaches all of the structure implied by the specifically claimed method steps as is outlined below). Liu discloses a method for fabricating a III-nitride optoelectronic device (Fig. 5; Title; [0064]), comprising: wafer bonding a conductive oxide to one or more epitaxially-grown III-nitride layers (Fig. 5 element 52; “wafer bonding” does not imply any structure; [0064] discloses “direct growth” and [0006] discloses a person of skill in the art will understand “direct growth” to be epitaxial); wherein the III-nitride layers 
Regarding claim 13, Liu discloses a III-nitride optoelectronic device (Fig. 5; Title), comprising: a conductive oxide wafer bonded to one or more epitaxially-grown III-nitride layers (Fig. 5 element 52; “wafer bonded” does not appear to imply any structure; [0064] discloses “direct growth” and [0006] discloses a person of skill in the art will understand “direct growth” to be epitaxial); wherein the III-nitride layers include at least one n-type layer (Fig. 5 element12), an active region grown on or above the n-type layer (Fig. 5 element 13), and at least one p-type layer grown on or above the active region (Fig. 5 element 11); wherein the III-nitride layers include a tunnel junction grown on or above the p-type layer (Fig. 5 between elements 11 and 53; [0060]); and wherein the conductive oxide is wafer bonded on or above the tunnel junction (Fig. 5 element 52; “wafer bonded” does not appear to imply any structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Murai et al. (U.S. Pre-Grant Publication No. 2007/0001186), hereafter Murai.
Regarding claims 1 and 12, Liu discloses a method for fabricating a III-nitride optoelectronic device (Fig. 5; Title; [0064]), comprising: forming a conductive oxide to one or more epitaxially-grown III-nitride layers (Fig. 5 element 52; [0059]; [0064] discloses “direct growth” and [0006] discloses a person of skill in the art will understand “direct growth” to be epitaxial); wherein the III-nitride layers include at least one n-type layer (Fig. 5 element 12), an active region grown on or above the n-type layer (Fig. 5 element 13), and at least one p-type layer grown on or above the active region (Fig. 5 element 11); wherein the III-nitride layers include a tunnel junction grown on or above the p-type layer (Fig. 5 between elements 53 and 11; [0060]); and wherein the conductive oxide is on or above the tunnel junction (Fig. 5 element 52). Liu does not explicitly disclose the conductive oxide is wafer bonded to the 
Regarding claim 2, Liu further discloses at least one n-type current spreading layer is grown on or above the tunnel junction (Fig. 5 element 53) and the conductive oxide is wafer bonded on or above the n-type current spreading layer (Fig. 5 elements 52 is on 53).
Regarding claim 3, Liu further discloses the conductive oxide is a transparent conductor ([0056]).
Regarding claim 4, Liu does not explicitly disclose the conductive oxide is Ga203. However, Murai discloses the conductive oxide is Ga203 ([0024]). The advantage is to use a known material for its known properties. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Liu with the conductive oxide is Ga203 as disclosed by Murai in order to use a known material for its known properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Liu further discloses the conductive oxide is ZnO ([0056]).
Regarding claim 7, Liu further discloses the conductive oxide is ITO ([0056]).
Regarding claim 8, Liu does not explicitly disclose the conductive oxide contains light extraction features on its non-bonded face. However, Murai discloses the conductive oxide contains light extraction features on its non-bonded face ([0027]; Fig. 11(b) element 1111; [0054]-[0055]). The advantage is enhanced extraction efficiency ([0054]-[0055]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Liu with the conductive oxide contains light extraction features on its non-bonded face as disclosed by Murai in order to enhance the extraction efficiency.
Regarding claim 9, Liu further discloses the tunnel junction acts as a p-contact ([0059]).
Regarding claim 10, Liu further discloses the conductive oxide acts as a current spreading layer (Fig. 5 element 52).
Regarding claim 11, Liu further discloses the conductive oxide acts as an n-contact (Fig. 5 element 51 on 52).
Regarding claim 13, Liu discloses a III-nitride optoelectronic device (Fig. 5; Title), comprising: a conductive oxide on to one or more epitaxially-grown III-nitride layers (Fig. 5 element 52; [0064] discloses “direct growth” and [0006] discloses a person of skill in the art will understand “direct growth” to be epitaxial); wherein the III-nitride layers include at least one n-type layer (Fig. 5 element 12), an active region grown on or above the n-type layer (Fig. 5 element 13), and at least one p-type layer grown on or above the active region (Fig. 5 element 11); wherein the III-nitride layers include a tunnel junction grown on or above the p-type layer (Fig. 5 between elements 11 and 53; [0060]); and wherein the conductive oxide is on or above the tunnel junction (Fig. 5 element 52). While “wafer bonded” does not appear to imply any structure, Liu does not explicitly disclose the conductive oxide is wafer bonded to the epitaxially-grown III-nitride layers. However, Murai discloses the conductive oxide is wafer bonded to the epitaxially-grown III-nitride layers (Title; Abstract; [0115]). The advantage is an improved method of device manufacture allowing thicker conductive oxide layers and enhanced electrical .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Murai, as applied to claim 3, in further view of Eichler et al. (WO 2008/089739), hereafter Eichler.
Regarding claim 6, Murai in view of Liu do not explicitly disclose the conductive oxide is TiO2. However, Eichler discloses a similar device and includes TiO2 as an alternative transparent conductive oxide (pg. 3 paragraph beginning with “TCO-Materialien”; Translation paragraph bridging pgs. 2-3). The advantage is to use a known material for its known properties. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Liu in view of Murai with the conductive oxide is TiO2 as disclosed by Eichler in order to use a known material for its known properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 12 and 13 are both device claims. Claim 12 depends from the method of claim 1. The claimed methods of claim 1 are also found in claim 13. Accordingly, claim 12 and 13 appear to have identical scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/30/2021